Filed 2/1/21 In re Ma.A. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


In re Ma.A. et al., Persons                                  B305455
Coming Under the Juvenile                                    (Los Angeles County
Court Law.                                                   Super. Ct. No.
                                                             19CCJP07783)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

K.M.,

         Defendant and Appellant.
      APPEAL from an order of the Superior Court of Los
Angeles County, Steff Padilla, Judge Pro Tempore. Affirmed.
      Judy Weissberg-Ortiz, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, and Jacklyn K.
Louie, Deputy County Counsel, for Plaintiff and Respondent.
              __________________________________
                                                                 1
       In this dependency case (Welf. & Inst. Code, § 300 et seq.),
K.M. (Mother) challenges the sufficiency of the evidence
supporting the jurisdictional findings against her. We affirm.
                          BACKGROUND
I.     Background Regarding Family
       In December 2019, when these dependency proceedings
commenced, Mother lived in Los Angeles County with her
children, 13-year-old Ma.A. and 11-year-old Mi.A. Mario A., the
children’s father (Father), lived in Georgia.
       Mother and Mi.A. had moved to Los Angeles from New
York in January 2019. Shortly thereafter, Ma.A., who had been
living with Father in Georgia for about a year, joined Mother and
Mi.A. in Los Angeles, at Mother’s request.
       As set forth in the December 6, 2019 Detention Report, in
September 2019, the Los Angeles County Department of Children
and Family Services (DCFS) received a referral about the family
(not the referral that led to the filing of these dependency
proceedings, which we discuss below). Ma.A., who was 12 years
old at the time, called the police and reported that Mother
“threatened to assault him and threatened to lock him and


      1
        Further statutory references are to the Welfare and
Institutions Code.




                                2
[11-year-old Mi.A.] out of the residence because the children
[were] always arguing.” Mother had packed the children’s things
and loaded them into the car. When officers responded to the
home, Mother told them “she was only doing it as a scare tactic.”
Mi.A., who “was scared, timid, and quiet,” told the officers that
Mother did “not want her and she [Mi.A.] want[ed] to be
adopted.” Ma.A. told the officers he wanted to go live with
Father. He did not tell the officers Mother had threatened to
assault him (although that is what he stated earlier when he
called the police). The officers were not concerned for the
children’s safety, and the children “did not express any fear
remaining in the home.” When the officers told Mother they were
going to contact DCFS, Mother “stated the children would be in
Georgia before DCFS arrived.” As set forth in the Detention
Report, the referral received the following disposition:
“Evaluated Out/path 1 community prevention linkages
(parenting/conflict management).”
II.   Current Referral and Detention
      As set forth in the Detention Report, on December 3, 2019,
DCFS received an expedited referral to the Child Abuse Hotline,
alleging Mother physically abused 13-year-old Ma.A. at his
school. This is the referral that led to the filing of these
dependency proceedings.
      A.     School principal’s statements
      The school principal—who made the referral, and later the
same day spoke with DCFS social workers—reported the
following:
      Thirteen-year-old Ma.A., who was in the eighth grade,
came to school late, appearing to be under the influence and
smelling of marijuana. The principal called Mother, who agreed




                                3
to come to the school to pick up Ma.A. When Ma.A. learned the
principal had called Mother, he began crying and said, “ ‘you just
messed up mister, you messed up.’ ”
       Mother arrived at the school with Ma.A.’s maternal aunt.
School staff directed Mother to the office where Ma.A. was
waiting. Upon seeing Ma.A., Mother “lunged at” him and
punched him repeatedly with alternating closed fists. The chair
in which Ma.A. was sitting rolled out from underneath him, and
he fell to the floor. Ma.A. curled into “a fetal position” on the
floor, as Mother “ ‘continued to punch him.’ ” The principal asked
Mother to stop, but she refused. The principal “ ‘grabbed her
from behind and pulled her up off of’ ” Ma.A., as she kicked Ma.A.
“all over [his] body.” Mother told the principal, “ ‘let go of me
before I punch you.’ ”
       School staff took Ma.A. to another room, while the principal
attempted to calm Mother. She questioned where they were
taking her son and again threatened to punch the principal. He
asked her why she had reacted that way toward her son, and she
responded, “ ‘You don’t understand. He’s been lying and
stealing.’ ” The principal told Mother her reaction and behavior
were unacceptable. By the time school police officers arrived in
the office, Mother was calm. When Los Angeles Police
Department (LAPD) officers arrived, however, Mother fled from
the school, leaving the maternal aunt behind.
       After the incident, the principal noticed a mark under
Ma.A.’s left eye. Ma.A. was “distraught” and told the principal
repeatedly, “ ‘It’s not going to end here.’ ” The principal
interpreted Ma.A.’s statements to mean Ma.A. believed Mother
was going to strike him again. The principal was concerned




                                4
about Mother’s “violent behavior that he witnessed.” The LAPD
officers took Ma.A. into protective custody.
       The principal told the social workers he was unaware of
prior physical abuse of Ma.A. by Mother. He reported Ma.A.’s
school attendance was good, but the child was “not doing too well
in school.” Ma.A. did not have any disciplinary issues in school
until six weeks before the current incident, when Ma.A. refused
to comply with the school uniform policy. The principal called
Mother at that time, and she “ ‘brushed him off,’ ” asking him if
he was “ ‘intimidated by’ ” Ma.A.
       B.     LAPD officer’s statements
       On December 3, 2019, an LAPD officer contacted the Child
Abuse Hotline to report LAPD had taken Ma.A. into protective
custody based on the allegations of Mother’s physical abuse
summarized above. The officer also reported that Ma.A. had
“visible redness and swelling underneath his left eye and
complained of pain underneath his right eye.”
       Two DCFS social workers went to the police station. LAPD
officers told them that Ma.A. said “the swelling under his eye was
due to his mother kicking him in the face” during the incident at
the school. The officers also said that when they asked Ma.A. if
Mother had ever hit him before, Ma.A. said the only other such
incident occurred three years before when Mother hit him on his
buttocks with a belt “when he was in trouble.”
       C.     Ma.A.’s statements
       The two DCFS social workers interviewed Ma.A. at the
police station. He appeared “lethargic” and had a “red mark
under his left eye.” He admitted he went to school late on the day
of the current referral incident because he was smoking
marijuana with his friends. He said he began smoking




                                5
marijuana several months before, during the summer of 2019,
“because he ‘wanted to chill’ as he never gets to ‘chill’ at home.”
He stated he felt “stressed out” about living in Compton with a
single mother. He complained about having to babysit his 11-
year-old sister Mi.A. and not having “a choice to do what he
wants to do.” He reported that he attended school every day, but
he was “not doing well” because school was “difficult for him.”
       As set forth in the Detention Report, Ma.A. explained that
when Mother arrived at the school that day, “she immediately
started to punch him which caused him to fall to the floor, then
[she] kicked him while he was in a fetal position. He didn’t know
how the red mark under his eye was inflicted, but reported that it
was due to [Mother] hitting him. M[a.A.] stated that he couldn’t
do anything but to protect himself in a fetal position. He said
that he is now scared to go home because he will probably be hit
again when he returns home. M[a.A.] wanted [Mother] to take
some time because she [was] still upset from being disappointed
in him.” He told the social workers he was embarrassed about
“the situation” and his use of marijuana.
       Ma.A. stated Mother did “not usually get as angry as she
did” that day. He reported Mother had only used corporal
punishment on him on one other occasion, three years before the
current incident, when he lived in New York with Mother and
Mi.A. He explained Mother “ ‘whooped’ [him] when he came
home late from football practice.” On that occasion, Mother
“socked him in the chest and hit him multiple times, all over the
body, with a belt.” He said the punishment did not result in any
marks or bruises on his body. Mother usually disciplined him by
yelling or taking away his electronic devices. Ma.A. told the
social workers he knew Mother “care[d] for him and the only




                                6
thing he wanted to change was for [Mother] not to be
disappointed in him.” According to Ma.A., his younger sister
Mi.A. “usually [did] not get in trouble,” and he could not recall
Mother using corporal punishment on Mi.A.
       D.     Mother’s statements during telephone
              interview
       The social workers called Mother to interview her about the
incident. After they introduced themselves and explained why
they were calling, Mother stated, “ ‘I don’t care what happens to
my son. If he wants to smoke, he can go . . . smoke. He can sit in
jail and do that.’ ” She indicated she had other things to do. She
initially refused to have a conversation with the social workers,
but they were able to “de-escalat[e] the situation.”
       Mother stated she wanted Ma.A. “to learn his lesson”
because he had been stealing from her and punching Mi.A. She
expressed that she was “extremely disappointed because she is a
single mother who goes above and beyond for” her children. She
explained she stopped smoking marijuana (at a time not
specified) when she suspected Ma.A. was smoking marijuana.
She “wanted to scare him and have him incarcerated” if that
would stop him from using drugs. A social worker explained to
                                                           2
Mother that she “did not have the authority to arrest him.”
They further explained to her that DCFS had an open referral,
alleging she had “punched and kicked” Ma.A. Mother denied the
allegation. She agreed to allow a social worker to come to her
home to interview her and Mi.A.

      2
        The police officers had already informed the social
workers they did not plan to arrest Ma.A. for his marijuana use.
It does not appear from the record that Mother was arrested for
child abuse based on the current referral incident.




                                7
       E.     Mi.A.’s statements
       Upon arriving at Mother’s home, the social worker
interviewed 11-year-old Mi.A. privately. Mi.A., who was in the
sixth grade, expressed concerns about her grades in school and
stated that she attended after school tutoring. Mi.A. told the
social worker that Mother was “extremely concerned” about her
and Ma.A.’s grades, “expect[ed] more” from her and Ma.A., and
“was disappointed” in them. Mi.A. expressed that it upset her
when Mother said, “ ‘I’m raising a failure,’ ” in “response to [her]
poor grades from school.”
       Regarding the current referral incident, Mi.A. said “Mother
informed her that she was mad at M[a.A.] and started to hit him
at school.” Mi.A. stated she could not recall if Mother had ever
used corporal punishment on Ma.A. before this incident.
According to Mi.A., Mother usually disciplined Ma.A. by taking
away his cell phone. Mi.A. said she did not know if Mother would
hit Ma.A. if he came home today. She added that Mother “has
never been like this before.”
       Mi.A. reported that Mother usually disciplined her by
taking away privileges. She stated the only occasion on which
Mother “physically hurt” her occurred three years before in New
York, when Mother “caught [her] wearing mascara” and hit her
with a belt on both thighs. Mi.A. said she sustained bruises
during the incident, but the “bruises went away the next day.”
Mi.A. denied any other incidents of corporal punishment by
Mother and stated she felt safe staying with Mother.
       Mi.A. further stated she had never witnessed Mother
engage in a physical altercation with another adult, but she
reported that Mother was arrested in December 2018 and went to
court “for fighting with her ex-boyfriend” after she “caught [him]




                                 8
cheating on her.” Mi.A. told the social worker that while Mother
was incarcerated after her arrest, Mi.A. stayed with her maternal
grandmother and Ma.A. stayed with Father. Mi.A. stated that in
January 2019, she and Mother moved from New York to
California, and then Ma.A. “moved in with them.”
      F.     Mother’s additional statements during the
             interview at her home
      At the beginning of the interview at her home, Mother
continued to deny she had hit Ma.A. Later, however, she
“admitted to punching and kicking” Ma.A., and she expressed
remorse stating, “ ‘I feel bad.’ ” Mother told the social worker
that Ma.A.’s behavior changed around two weeks before the
current referral incident. According to Mother, he became
“ ‘moody,’ ” he began stealing money from her, and she suspected
he had stolen marijuana from the maternal aunt’s purse. Mother
asked him on multiple occasions if he was using marijuana. He
denied it, and she trusted what he told her. She “was
disappointed when she found that he disrespected her and lied to
her regarding his substance use.” She stated she “hit him
because she wanted him to learn that this is serious.” She told
the social worker she “would do it again if need be.” According to
the social worker, “Mother went back and forth with feeling
remorseful for her actions, but never fully accepted or held
herself accountable for kicking and punching M[a.A.] She said
that this was normal and it’s not a big deal.” Mother did not
respond when the social worker explained “the legal terms of
corporal punishment” or when the social worker told her Ma.A.
“sustained a bruise on his eye” during this incident.
      Mother told the social worker that in August 2019, she
“threatened to kick [Ma.A. and Mi.A.] out of the home” because




                                9
                                           3
they were fighting and Ma.A. punched Mi.A. Mother said she
only made the threat to “scare them.” Ma.A. called the police,
and officers and a social worker contacted Mother. Mother
claimed she “refused to participate” with DCFS.
       Mother stated she usually disciplined the children by
talking to them or taking away their cell phones. She denied
using corporal punishment. When the social worker confronted
Mother with Ma.A.’s and Mi.A.’s statements about being hit with
a belt three years before, Mother admitted to each of those
incidents but stated that is “not usually what she does.” The
social worker also asked Mother about the incident Mi.A.
disclosed involving Mother and her ex-boyfriend. Mother
acknowledged the incident and admitted it was the reason she
moved to California.
       Mother also acknowledged her use of marijuana and
alcohol. She stated she stopped using marijuana two days before
the current referral incident because she did not want Ma.A. “to
have any access or be influenced.”
       Mother told the social worker she would not agree to
participate in any services DCFS recommended. As for Ma.A.,
Mother stated she wanted him to stop smoking marijuana, to
improve his grades so he could “be successful,” to “have more
structure,” and “to be involved with a boot camp.”
       Mother’s “housemates” (identified in the Detention Report
as two females) “interjected” during the interview to tell the
social worker Mother “is a protective and safe parent”; Mother



     3
       As set forth above, DCFS reported in the Detention
Report that this incident occurred in September 2019.




                               10
“has never been abusive and rarely raises her voice at the
children”; and the children are “respectful around the house.”
       When the social worker informed Mother that Ma.A. was
going to remain in protective custody, Mother ordered the social
worker to leave her home, threatened to punch the social worker
if she did not leave, and “screamed” at the social worker as the
social worker walked away from the home. DCFS placed Ma.A.
in a foster home.
       G.    Father’s statements
       The social worker called Father, who was living in Georgia.
Father stated Ma.A. resided with him in Georgia until February
2019. At that time, Ma.A. moved to California because Mother
“wanted him to be closer to his sister.” Father expressed surprise
regarding the allegations against Mother. He stated Mother was
“usually ‘a cool person and she’s level headed.’ ” He said the
children had not disclosed any corporal punishment by Mother.
He told the social worker that he would pay for Ma.A. to return to
Georgia to live with him.
       According to the social worker, Mother believed Ma.A.
would “be better suited in Georgia,” and she wanted “nothing to
do with him.”
III. Dependency Petition and Detention Hearing
       On December 5, 2019, DCFS filed a dependency petition
under section 300, subdivisions (a), (b), and (j), alleging Mother’s
physical abuse of Ma.A. placed Ma.A. and Mi.A. “at risk of
                                                      4
serious physical harm, damage, and physical abuse.” DCFS

      4
       The petition also included an allegation under section 300,
subdivision (b), regarding Mother’s marijuana and alcohol use.
The juvenile court later dismissed that allegation at the
adjudication hearing. Thus, we have not summarized herein all




                                11
recommended Ma.A. remain in foster care and Mi.A. remain in
Mother’s home under court supervision.
       At the December 6, 2019 detention hearing, the juvenile
court found DCFS made a prima facie showing that Ma.A. and
Mi.A. were persons described by section 300. Mother and the
children’s counsel agreed with DCFS’s recommendation that
Ma.A. remain detained in foster care and Mi.A. remain released
to Mother, and the court so ordered. The court also ordered, with
Mother’s agreement, that DCFS assess Father’s home for
placement of Ma.A. The children’s counsel wanted Mother to
participate in services as a condition for Mi.A. remaining in her
care. The court commented on “how serious” the allegations
against Mother were and ordered DCFS to provide Mother with
referrals for parenting, domestic violence, and anger
management classes, Al-Anon, family counseling, and individual
counseling. The court ordered monitored visitation for Mother
and Ma.A. and ordered Mother not to use corporal punishment on
Mi.A.
       Regarding the current incident of physical abuse, Mother’s
counsel commented at the detention hearing: “My client is a
single mother. She has a job, and she lost control. I think she
felt very betrayed by her son. They have a close bond. He lied to
her. He was doing something that he wasn’t supposed to do. She
lost control, made a big mistake, and she recognizes that and is
remorseful.”




the witness statements regarding Mother’s marijuana and
alcohol use.




                               12
IV.   Jurisdiction/Disposition Report
      A.      Mother’s statements
      As set forth in the February 10, 2020
Jurisdiction/Disposition Report, a DCFS dependency investigator
interviewed Mother at her home on January 27, 2020. Regarding
the allegations of physical abuse, Mother stated, in pertinent
part: “ ‘I didn’t do it to physically abuse him, just to put fear in
him. I went to the school and smacked him in the head a few
times. I didn’t push him down[,] we actually tripped over his
backpack [and] fell. I didn’t kick him in the face as indicated in
the other report. My son is 5’11[”] and he is bigger than me. I
have to admit, I was upset because I asked him several times and
I gave [him] several opportunities to be honest with me. I take
accountability for what I did and I was upset and disappointed. I
asked him about weed for the past two weeks. This is not how I
usually discipline him. I usually take away his electronics. I did
whoop him when he was like five or six years old with a belt
because he peed on his sister. I haven’t hit him since then, until
now. I feel like my son is very spoiled and manipulative. He is
not afraid of me and he has told me multiple times that he wants
to come home. At this point, I just want him to go live with his
dad; he listens to him. I should have never let [him] come here to
California; he should have stayed with his dad.’ ”
      Mother stated she wanted to reunify with Ma.A., and DCFS
recommended reunification services for her. Mother told the
investigator, however, that she could not participate in court-
ordered services because she worked Monday through Friday
from 8:00 a.m. to 5:00 p.m. at a job she had held for about a
month, and she attended nursing school from 6:00 to 10:00 p.m.




                                13
        The investigator also interviewed Mi.A. on January 27,
2020 at Mother’s home. Mi.A.’s statements were consistent with
what she told the social worker at the time of detention, as
summarized above.
        B.      Ma.A.’s statements
        The DCFS dependency investigator interviewed Ma.A. at
his foster home on January 28, 2020. Regarding the allegations
of physical abuse, he stated, in pertinent part: “ ‘The school
called my mom and she came up to the school and she hit me and
I fell on the floor and then she kicked me in the eye. This was the
first time she acted like this. I mean she is my mom so I wasn’t
going to hit her back[,] I was just trying to block her from hitting
me. My mom usually takes away our electronics, my cell phone
or she yells at us. She has hit me with a belt before all over my
body because I was late coming home from football practice about
three years ago when we lived in New York. I didn’t have any
bruises. My sister doesn’t really get into trouble, so my mom
doesn’t hit her. My mom did ask me a lot of times if I was
smoking weed and I told her no. She was mad that I lied to her.
It’s not that I am afraid of my mom, I just wanted her to chill out
and I felt like we need time apart. I would go home, but I like it
here (referring to foster care).’ ” Ma.A. described his foster home
as “ ‘chill,’ ” and said he could “do whatever he want[ed] to do”
there.
        C.      Foster mother’s statements
        The dependency investigator also interviewed Ma.A.’s
foster mother on January 28, 2020. She stated she was aware
Ma.A. was still smoking marijuana, based on his red eyes and his
odor. She found “a vapor devise” in his backpack. She further
told the investigator that he stole money from her purse, and he




                                14
also took her “air pods,” which “ ‘magically reappeared’ ” after she
threatened to call the police.
       The foster mother said she heard Ma.A. yell at Mother, and
it did not appear to her that Ma.A. was afraid of Mother. The
foster mother went to the movies with Ma.A. and Mother, and
she observed that Mother “appears to be M[a.A.]’s friend instead
of his mother,” and Ma.A. “controls [Mother] and she does
whatever he says/demands.” The foster mother also commented
that Ma.A. “has anger problems and when he can’t have his way
he gets angry and starts yelling and using foul language.”
V.     Adjudication/Disposition Hearing
       A.    Mother’s testimony
       At the February 19, 2020 adjudication/disposition hearing,
after the juvenile court admitted DCFS’s reports into evidence,
Mother testified. She stated she had not had any difficulty
parenting either of her children in the past few months. When
her counsel asked her what happened at Ma.A.’s school on
December 3, 2019, Mother responded, “Basically M[a.A.] was in
the principal[’s] office and I reacted to the situation.” She did not
elaborate regarding what occurred. She stated she felt “bad”
about the way she reacted, and she also “felt betrayed a little.”
She “let [her] emotions and [her] frustration get the best of [her],”
and “normally that doesn’t happen.” She added: “[N]ormally I
have a strong mind frame, and I don’t really let my emotions get
the best of me. Like I just don’t know what happened. So I just
apologize for what happened basically.” She denied an incident
like this had ever happened before.
       Mother stated she could not recall the last time she used
physical discipline on Ma.A., but she knew it was more than
three years ago. She denied ever hitting either of her children




                                 15
with a belt. In describing how she usually disciplined her
children, Mother testified: “We just talk. Like I let them know
you know what’s right and what’s wrong, try to come up with an
understanding.”
       Mother’s counsel asked her how she could make sure what
happened on December 3, 2019 “doesn’t happen again.” Mother
responded: “I mean obviously I know the consequences. So it
won’t happen again.” Mother stated she had a good relationship
with Ma.A., and she did not believe the incident had affected that
relationship.
       On cross-examination by DCFS’s counsel, Mother denied
she hit or kicked Ma.A. at his school on December 3, 2019. Later
in her testimony, she stated she “smacked him” in the back of his
head, and he fell. She also denied that Ma.A. curled up in a fetal
position and that the principal pulled her off him. She stated she
(Mother) tripped over Ma.A.’s book bag and then stood up on her
own.
       B.    Jurisdictional findings
       The juvenile court heard oral argument on jurisdiction.
DCFS’s counsel and the children’s counsel urged the court to
sustain the allegations regarding Mother’s physical abuse of
Ma.A. Mother’s counsel asked the court to dismiss the
allegations, arguing this was “an isolated incident,” that “was
disciplinary in nature” and for which Mother felt remorse, and
there was no reason to believe another incident would occur in
the future.
       The juvenile court sustained allegations a-1 and j-1 as
follows: “On 12/3/19, [Mother] physically abused [Ma.A.] by
repeatedly striking and kicking the child’s body, resulting in the
child sustaining a mark on the child’s eye. On a prior occasion,




                                16
[Mother] struck the child’s buttocks with a belt. The child is
afraid of [Mother] and refuses to return to the care of [Mother].
Such physical abuse was excessive and caused the child
unreasonable pain and suffering. The physical abuse of the child
by [Mother] endangers the child’s physical health, safety and
well-being, creates a detrimental home environment and places
the child and the child’s sibling, [Mi.A.], at risk of serious
                                               5
physical harm, damage, and physical abuse.”
      In sustaining the allegations, the juvenile court
commented: “But to walk into a school and coldcock your son and
hit him in the eye and hurt him, that’s not [merely] inappropriate
physical discipline. That’s an assault and then, when he’s on the
ground, to kick him, according to the reports, and to say -- to do it
in public in a school place is -- is shocking, not unheard of
unfortunately. [¶] And here’s the thing: The minor knew you
were going to overreact. Why? Because the first thing he said
when he found out you had been called, oh, mister, you done
messed up. And he was right.” The court also referenced
Mother’s “lack of insight” regarding her conduct.
      C.     Disposition
      The juvenile court declared Ma.A. and Mi.A. dependents of
the court, removing Ma.A. from Mother and ordering him placed
with Father in Georgia (based on the assessment of Father’s




      5
        The juvenile court dismissed an identical allegation under
section 300, subdivision (b), and also dismissed the allegation
regarding Mother’s marijuana and alcohol use.




                                 17
home), and ordering Mi.A. to remain in Mother’s home. The
                                                6
court ordered Mother to complete a case plan.
                           DISCUSSION
       Mother contends there is insufficient evidence to support
jurisdictional findings a-1 and j-1 against her, quoted above.
       “In a challenge to the sufficiency of the evidence to support
a jurisdictional finding, the issue is whether there is evidence,
contradicted or uncontradicted, to support the finding. In making
that determination, the reviewing court reviews the record in the
light most favorable to the challenged order, resolving conflicts in
the evidence in favor of that order, and giving the evidence
reasonable inferences. Weighing evidence, assessing credibility,
and resolving conflicts in evidence and in the inferences to be
drawn from evidence are the domain of the trial court, not the
reviewing court.” (In re Alexis E. (2009) 171 Cal.App.4th 438,
450-451.)
       Jurisdiction under section 300, subdivision (a), is
appropriate where the “child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm
inflicted nonaccidentally upon the child by the child’s parent or
guardian. For the purposes of this subdivision, a court may find
there is a substantial risk of serious future injury based on the
manner in which a less serious injury was inflicted, a history of
repeated inflictions of injuries on the child or the child’s siblings,
or a combination of these and other actions by the parent or
guardian that indicate the child is at risk of serious physical


      6
       We do not summarize the components of Mother’s case
plan because Mother does not challenge any portion of the case
plan on appeal.




                                 18
harm. For purposes of this subdivision, ‘serious physical harm’
does not include reasonable and age-appropriate spanking to the
buttocks if there is no evidence of serious physical injury.” (§ 300,
subd. (a).)
       “While evidence of past conduct may be probative of current
conditions, the question under section 300 is whether
circumstances at the time of the hearing subject the minor to the
defined risk of harm.” (In re Rocco M. (1991) 1 Cal.App.4th 814,
824, abrogated in part on another ground in In re R.T. (2017) 3
Cal.5th 622, 627-629.) “A juvenile court need not wait until a
child is seriously abused or injured before it takes jurisdiction
under section 300, subdivision (a).” (In re Isabella F. (2014) 226
Cal.App.4th 128, 138.)
       Jurisdiction under section 300, subdivision (j) requires a
finding the “child’s sibling has been abused or neglected, as
defined in subdivision (a), (b), (d), (e), or (i), and there is a
substantial risk that the child will be abused or neglected, as
defined in those subdivisions. The court shall consider the
circumstances surrounding the abuse or neglect of the sibling, the
age and gender of each child, the nature of the abuse or neglect of
the sibling, the mental condition of the parent or guardian, and
any other factors the court considers probative in determining
whether there is a substantial risk to the child.” (§ 300, subd. (j).)
       Substantial evidence in the record demonstrates that at the
time of the adjudication hearing Ma.A. and Mi.A. were at
substantial risk of suffering serious physical harm inflicted
nonaccidentally upon them by Mother. The evidence shows
Mother attacked Ma.A. in a public space—a school. In front of
school staff, Mother repeatedly punched Ma.A. with alternating
closed fists, and when he fell to the ground and curled into a fetal




                                 19
position to protect himself, Mother kicked him all over his body,
including his face. It was fortunate that Ma.A. only suffered
redness, swelling, and bruising under his eye. There is no doubt
that punching and kicking someone all over the body, including
the face, may result in serious physical injury. The assault on
Ma.A. only ended when the principal pulled Mother off Ma.A.
After the incident, Ma.A. told social workers he was afraid to go
home to Mother because he believed she would hit him again.
Mother told a social worker she “would do it again if need be”
(what she did to Ma.A. on December 3, 2019) to teach Ma.A. a
lesson if he misbehaved again.
      Even at the adjudication hearing, Mother continued to
downplay the incident, denying she punched or kicked Ma.A.
Based on substantial evidence in the record, the juvenile court
did not find Mother’s denials to be credible, and we may not
disturb the juvenile court’s credibility findings on appeal.
      Mother testified at the adjudication hearing that this was
an isolated incident and usually she did not let her emotions get
the best of her. Substantial evidence in the record shows
otherwise. Mother threatened to punch both the school principal
and a social worker in connection with this incident. She was
arrested a year before this incident for engaging in a physical
altercation with her ex-boyfriend. She had used a belt to
discipline both Ma.A. and Mi.A. in the past, inflicting bruises on
Mi.A.
      Mother had not participated in any services to address her
anger or her parenting and, in fact, she had expressed a refusal
to participate in such services. Her lack of engagement in
services, coupled with her failure to understand the seriousness
of her public attack on Ma.A. and her history of engaging in




                                20
violent conduct and threatening violent conduct demonstrate her
children were at substantial risk of suffering serious physical
harm inflicted nonaccidentally upon them by her.
       Mother argues on appeal that Mi.A. was not at substantial
risk of serious physical harm inflicted nonaccidentally because
she “was not a young child unable to protect herself; she was a
pre-teen and did not get into trouble.” Ma.A. was a 5’11”
teenager who was attacked by Mother with closed fists and kicks
to the face in the presence of school staff. That Mi.A. was at risk
of being disciplined in the same manner Ma.A. had been
disciplined, is evidenced by the fact Mother struck both of them
with belts in the past for infractions (Ma.A. for coming home late
from football practice at around age 10, and Mi.A. for wearing
mascara at around age eight). There was a substantial risk Mi.A.
would misbehave, as children do, and Mother would “let her
emotions get the best of her” and discipline Mi.A. in the same
manner she disciplined Ma.A. on December 3, 2019, given
Mother’s lack of understanding of the seriousness of her attack on
Ma.A. and her failure as of the date of the adjudication hearing to
participate in services to address her issues.
       Substantial evidence supports the juvenile court’s
jurisdiction under section 300, subdivisions (a) and (j).




                                21
                         DISPOSITION
      The jurisdictional findings and disposition orders are
affirmed.
      NOT TO BE PUBLISHED




                                                 CHANEY, J.

We concur:




             BENDIX, Acting P. J.




             FEDERMAN, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                22